Citation Nr: 1141278	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-50 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a dental condition for compensation purposes.

2.  Entitlement to service connection for skin cancer.

3.  Whether the reduction from 90 percent to 50 percent for bilateral hearing loss was proper.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from April 1955 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2008 rating decisions by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The claims file has been transferred to the RO in Albuquerque, New Mexico.

The Veteran was scheduled for a video conference hearing in September 2011.  Two weeks prior to the hearing, he withdrew his request for such a hearing.  See 38 C.F.R. § 20.702(e) (2011).

The Veteran has perfected an appeal as to his claim for service connection for a dental condition for compensation purposes.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

The issue of entitlement to service connection for a dental condition for VA outpatient dental treatment purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board has characterized the issues as listed on the title page to accurately reflect the claims on appeal.

The issues of entitlement to service connection for skin cancer and whether the reduction from 90 percent to 50 percent for bilateral hearing loss was proper are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not incur dental trauma in service; his loss of teeth in service was not due to loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis.


CONCLUSION OF LAW

The criteria for service connection for a dental condition for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A February 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA's duty to assist does not require that the Veteran be afforded a VA dental examination, because he did not suffer a disease or injury in service which would qualify him for service connection for compensation purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  A claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the RO for appropriate action.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he is entitled to service connection for a dental condition for compensation purposes because all of his teeth were extracted in service.

The Veteran's April 1955 service entrance examination reveals that his dental condition was acceptable, with no missing teeth noted.  Service dental records dating from March 1957 to October 1957 show several teeth were extracted due to nonrestorable caries.  A March 1958 in-service examination shows that some of his lower and upper teeth were missing and that he wore a partial lower denture and a partial upper denture.  Service dental records dating from March 1959 to February 1964 show several teeth were removed due to nonrestorable caries, pulpitis, and impacted molar.  A February 1964 in-service examination shows that all of his lower teeth and some of his upper teeth were missing, and that he wore full lower and partial upper dentures.  Subsequent service dental records show that his remaining upper teeth were eventually removed by 1975 and replaced with full upper dentures.  A January 1977 service dental record confirms his wearing of full lower and upper dentures.

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  There is no evidence of record that the Veteran's loss of teeth in service was the result of loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis.

To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The Veteran does not contend, nor does the record indicate, that he experienced any dental trauma in service.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  A claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the RO for appropriate action.

The Veteran has not presented any competent evidence that he has a dental disorder for which service connection for compensation purposes may be granted.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a dental condition for compensation purposes is not warranted.


ORDER

Service connection for a dental condition for compensation purposes is denied.


REMAND

Further development is required prior to adjudicating the Veteran's claims for service connection for skin cancer and whether the reduction from 90 percent to 50 percent for bilateral hearing loss was proper.

Service Connection

The Veteran contends that he has recurring skin cancer on his face due to being subjected to the sun's rays and "boresighting radars" nearly every day of his more than 20 years of active service in the Army.  He states that he was exposed to these types of radiation while performing the duties of a radar operator, section chief, and platoon sergeant.

The Veteran denies having any exposure to ionizing radiation during his active service.

The Veteran's service treatment records contain no complaints, findings, or treatment pertaining to skin cancer or any skin disability.

The Veteran's complete service personnel file should be obtained through official sources, to include records of his job duties during active service.

The Veteran alleges that he was first diagnosed with skin cancer in 1981.  He claims that he was treated in 1982 at the Army Hospital in El Paso, Texas.  A July 1996 private treatment record notes that the Veteran received treatment for skin cancer in El Paso approximately six years prior.  Records from the Army Hospital in El Paso may be helpful to the current claim, and must be obtained.

Updated VA treatment records must be obtained.

Private treatment records dating from July 1996 to August 1996 and from August 2004 to August 2007 document the Veteran's treatment for skin cancer on his face.

The Veteran should be scheduled for a VA skin examination.  The examiner is to provide a medical opinion as to whether it is at least as likely as not that any current skin cancer disability is related to any incident of service, including allegedly prolonged exposure in service to the sun's rays and boresighting radars.

Propriety of Reduction

A July 2008 rating decision proposed to reduce the Veteran's disability rating for bilateral hearing loss from 90 percent to 50 percent.

An October 2008 rating decision reduced the Veteran's disability rating for bilateral hearing loss from 90 percent to 50 percent.

In a November 2008 written statement, the Veteran expressed his disagreement with the rating reduction by requesting a local hearing before a Decision Review Officer at the RO.

The Veteran must be scheduled for a hearing before a Decision Review Officer at the RO.  The Veteran and his representative should be notified by letter of the date, time, and place of that hearing.

Thereafter, the RO must issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The claim should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete service personnel file through official sources, to include records of his job duties during active service.  If records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Obtain all pertinent treatment records from the VA Medical Center in White City, Oregon, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Contact the Veteran and request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Army Hospital in El Paso, Texas.  Upon receipt of such, VA must take appropriate action to contact the identified provider and obtain all records related to treatment of the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

4.  Schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to opine as to whether it is at least as likely as not that any current skin cancer disability is related to any incident of service, including allegedly prolonged exposure in service to the sun's rays and boresighting radars.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim for service connection for skin cancer.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

6.  Schedule the Veteran for a hearing before a Decision Review Officer at the RO for the issue of whether the reduction from 90 percent to 50 percent for bilateral hearing loss was proper.  The Veteran and his representative should be notified by letter of the date, time, and place of that hearing.

7.  After Step #6 has been completed, issue a statement of the case pertaining to the issue of whether the reduction from 90 percent to 50 percent for bilateral hearing loss was proper, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


